—In an action, inter alia, for a judgment declaring that the plaintiffs are entitled to an easement over the respondents’ properties for the purpose of ingress and egress to and from Grand Avenue, Newburgh, the plaintiffs appeal from an order of the Supreme Court, Orange County (Sherwood, J.), entered December 18,1995, which denied their motion for partial summary judgment on the first cause of action and granted the respondents’ cross motion for summary judgment dismissing *432the complaint insofar as asserted against them. Justice O’Brien has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the order is modified, on the law, by remitting the matter to the Supreme Court, Orange County, for the entry of an appropriate judgment declaring that the plaintiffs are not the owners of an easement over the respondents’ properties (see, Lanza v Wagner, 11 NY2d 317, 334, appeal dismissed 371 US 74, cert denied 371 US 901); as so modified, the order is affirmed, with costs to the respondents, for reasons stated by Justice Sherwood at the Supreme court. O’Brien, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.